CUSTODIAN AGREEMENT AGREEMENT amended and restated as of February 10, 2006, between each of the Putnam Funds listed in Schedule A, each of such Funds acting on its own behalf separately from all the other Funds and not jointly or jointly and severally with any of the other Funds (each of the Funds being hereinafter referred to as the "Fund"), and Putnam Fiduciary Trust Company (the "Custodian"). WHEREAS, the Custodian represents to the Fund that it is eligible to serve as a custodian and foreign custody manager for a management investment company registered under the Investment Company Act of 1940, as amended (the "1940 Act"), and WHEREAS, the Fund wishes to appoint the Custodian as the Fund's custodian and foreign custody manager. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto agree as follows: 1. Appointment of Custodian . The Fund hereby employs and appoints the Custodian as custodian of its assets for the term and subject to the provisions of this Agreement. At the direction of the Custodian, the Fund agrees to deliver to the Sub-Custodians appointed pursuant to Section 2 below (the "Sub-Custodians") securities, funds and other property owned by it. The Custodian shall have no responsibility or liability for or on account of securities, funds or other property not so delivered to the Sub-Custodians. Upon request, the Fund shall deliver to the Custodian or to such Sub-Custodians as the Custodian may direct such proxies, powers of attorney or other instruments as may be reasonably necessary or desirable in connection with the performance by the Custodian or any Sub-Custodian of their respective obligations under this Agreement or any applicable Sub-Custodian Agreement. 2. Appointment of Sub-Custodians . The Custodian may at any time and from time to time appoint, at its own cost and expense, as a Sub-Custodian for the Fund any bank or trust company which meets the requirements of the 1940 Act and the rules and regulations thereunder to act as a custodian, provided that the Fund shall have approved any such bank or trust company and the Custodian gives prompt notice to the Fund of any such appointment. The agreement between the Custodian and any Sub-Custodian shall be substantially in the form of the Sub-Custodian agreement attached hereto as Exhibit 1 (the "Sub-Custodian Agreement") unless otherwise approved by the Fund, provided, however, that the agreement between the Custodian and any Sub-Custodian appointed primarily for the purpose of holding foreign securities of the Fund shall be substantially in the form of the Sub-Custodian Agreement attached hereto as Exhibit 1(A) (the "Foreign Sub-Custodian Agreement"; the "Sub-Custodian Agreement" and the "Foreign Sub-Custodian Agreement" are herein referred to collectively and each individually as the "Sub-Custodian Agreement"). All Sub-Custodians shall be subject to the instructions of the Custodian and not the Fund. The Custodian may, at any time in its discretion, remove any bank or trust company which has been appointed as a Sub-Custodian but shall in such case promptly notify the Fund in writing of any such action. Securities, funds and other property of the Fund delivered pursuant to this Agreement shall be held exclusively by Sub-Custodians appointed pursuant to the provisions of this Section 2. 1 The Sub-Custodians which the Fund has approved to date are set forth in Schedule B hereto. Schedule B shall be amended from time to time as Sub-Custodians are changed, added or deleted. With respect to the securities, funds or other property held by a Sub-Custodian, the Custodian shall be liable to the Fund if and only to the extent that such Sub-Custodian is liable to the Custodian. The Custodian shall nevertheless be liable to the Fund for its own negligence in transmitting any instructions received by it from the Fund and for its own negligence in connection with the delivery of any securities, funds or other property of the Fund to any such Sub-Custodian. In the event that any Sub-Custodian appointed pursuant to the provisions of this Section 2 fails to perform any of its obligations under the terms and conditions of the applicable Sub-Custodian Agreement, the Custodian shall use its best efforts to cause such Sub-Custodian to perform such obligations. In the event that the Custodian is unable to cause such Sub-Custodian to perform fully its obligations thereunder, the Custodian shall forthwith terminate such Sub-Custodian and, if necessary or desirable, appoint another Sub-Custodian in accordance with the provisions of this Section 2. The Custodian may with the approval of the Fund commence any legal or equitable action which it believes is necessary or appropriate in connection with the failure by a Sub-Custodian to perform its obligations under the applicable Sub-Custodian Agreement. Provided the Custodian shall not have been negligent with respect to any such matter, such action shall be at the expense of the Fund. The Custodian shall keep the Fund fully informed regarding such action and the Fund may at any time upon notice to the Custodian elect to take responsibility for prosecuting such action. In such event the Fund shall have the right to enforce and shall be subrogated to the Custodian's rights against any such Sub-Custodian for loss or damage caused the Fund by such Sub-Custodian. At the written request of the Fund, the Custodian will terminate any Sub-Custodian appointed pursuant to the provisions of this Section 2 in accordance with the termination provisions of the applicable Sub-Custodian Agreement. The Custodian will not amend any Sub-Custodian Agreement in any material manner except upon the prior written approval of the Fund and shall in any case give prompt written notice to the Fund of any amendment to the Sub-Custodian Agreement. 3. Duties of the Custodian with Respect to Property of the Fund Held by Sub-Custodians . 3.1 Holding Securities - The Custodian shall cause one or more Sub-Custodians to hold and, by book-entry or otherwise, identify as belonging to the Fund all non-cash property delivered to such Sub-Custodian. 3.2 Delivery of Securities - The Custodian shall cause Sub-Custodians holding securities of the Fund to release and deliver securities owned by the Fund held by the Sub-Custodian or in a Securities System (as defined in Section 3.12) account of the Sub-Custodian only upon receipt of Proper Instructions (as defined in Section 3.16), which may be continuing instructions when deemed appropriate by the parties, and only in the following cases: 2 3.2.1 Upon sale of such securities for the account of the Fund and receipt of payment therefor; provided, however, that a Sub-Custodian may release and deliver securities prior to the receipt of payment therefor if (i) in the Sub-Custodian's judgment, (A) release and delivery prior to payment is required by the terms of the instrument evidencing the security or (B) release and delivery prior to payment is the prevailing method of settling securities transactions between institutional investors in the applicable market and (ii) release and delivery prior to payment is in accordance with generally accepted trade practice and with any applicable governmental regulations and the rules of Securities Systems or other securities depositories and clearing agencies in the applicable market. The Custodian agrees, upon request, to advise the Fund of all pending transactions in which release and delivery will be made prior to the receipt of payment therefor; 3.2.2 Upon the receipt of payment in connection with any repurchase agreement related to such securities entered into by the Fund; 3.2.3 In the case of a sale effected through a Securities System, in accordance with the provisions of Section 3.12 hereof; 3.2.4 To the depository agent in connection with tender or other similar offers for portfolio securities of the Fund; provided that, in any such case, the cash or other consideration is thereafter to be delivered to the Sub-Custodian; 3.2.5 To the issuer thereof or its agent, when such securities are called, redeemed, retired or otherwise become payable; provided that, in any such case, the cash or other consideration is to be delivered to the Sub-Custodian; 3.2.6 To the issuer thereof, or its agent for transfer into the name of the Fund or into the name of any nominee or nominees of the Sub-Custodian or into the name or nominee name of any agent appointed pursuant to Section 3.11 or any other name permitted pursuant to Section 3.3; or for exchange for a different number of bonds, certificates or other evidence representing the same aggregate face amount or number of units; provided that, in any such case, the new securities are to be delivered to the Sub-Custodian; 3.2.7 Upon the sale of such securities for the account of the Fund, to the broker or its clearing agent, against a receipt, for examination in accordance with "street delivery" custom; provided that in any such case, the Sub-Custodian shall have no responsibility or liability for any loss arising from the delivery of such securities prior to receiving payment for such securities except as may arise from the Sub-Custodian's own negligence or willful misconduct; 3.2.8 For exchange or conversion pursuant to any plan of merger, consolidation, recapitalization, reorganization or readjustment of the securities of the issuer of such securities, or pursuant to provisions for conversion contained in such securities, or pursuant to any deposit agreement; provided that, in 3 any such case, the new securities and cash, if any, are to be delivered to the Sub-Custodian; 3.2.9 In the case of warrants, rights or similar securities, the surrender thereof in the exercise of such warrants, rights or similar securities or the surrender of interim receipts or temporary securities for definitive securities; provided that, in any such case, the new securities and cash, if any, are to be delivered to the Sub-Custodian; 3.2.10 For delivery in connection with any loans of securities made by the Fund; 3.2.11 For delivery as security in connection with any borrowings by the Fund requiring a pledge of assets by the Fund, but only against receipt of amounts borrowed; 3.2.12 Upon receipt of instructions from the transfer agent ("Transfer Agent") for the Fund, for delivery to such Transfer Agent or to the shareholders of the Fund in connection with distributions in kind, as may be described from time to time in the Fund's Declaration of Trust and currently effective registration statement, if any, in satisfaction of requests by Fund shareholders for repurchase or redemption; 3.2.13 For delivery to another Sub-Custodian of the Fund; 3.2.14 For delivery of initial or variation margin to a futures commission merchant in connection with transactions in exchange-traded futures or commodity options by the Fund, in accordance with Rule 17f-6 under the 1940 Act; and 3.2.15 For any other proper corporate purpose, but only upon receipt of, in addition to Proper Instructions, a certified copy of a resolution of the Trustees or of the Executive Committee of the Fund signed by an officer of the Fund and certified by its Clerk or an Assistant Clerk, specifying the securities to be delivered, setting forth the purpose for which such delivery is to be made, declaring such purposes to be proper corporate purposes, and naming the person or persons to whom delivery of such securities shall be made. 3.3 Registration of Securities. Securities of the Fund held by the Sub-Custodians hereunder (other than bearer securities) shall be registered in the name of the Fund or in the name of any nominee of the Fund or of any nominee of the Sub-Custodians or any Eligible Foreign Custodian subject to a Contract (each as defined in Section 3.11A) or eligible securities depository (as defined in Section 3.11B), which nominee shall be assigned exclusively to the Fund, unless the Fund has authorized in writing the appointment of a nominee to be used in common with other registered investment companies having the same investment adviser as the Fund, or in the name or nominee name of any agent appointed pursuant to Section 3.12. Notwithstanding the foregoing, a Sub-Custodian, agent, Eligible Foreign Custodian or eligible securities depository may hold securities of the Fund in a nominee name which is used for its other clients provided that such name is not used by the Sub-Custodian, agent, Eligible Foreign Custodian or eligible securities 4 depository for its own securities and that securities of the Fund are, by book-entry or otherwise, at all times identified as belonging to the Fund and distinguished from other securities held for other clients using the same nominee name. In addition, and notwithstanding the foregoing, a Sub-Custodian or agent thereof or Eligible Foreign Custodian or eligible securities depository may hold securities of the Fund in its own name if such registration is the prevailing method in the applicable market by which custodians register securities of institutional clients and provided that securities of the Fund are, by book-entry or otherwise, at all times identified as belonging to the Fund and distinguished from other securities held for other clients or for the Sub-Custodian or agent thereof or Eligible Foreign Custodian or eligible securities depository. All securities accepted by a Sub-Custodian under the terms of a Sub-Custodian Agreement shall be in good delivery form. 3.4 Bank Accounts. The Custodian shall cause one or more Sub-Custodians to open and maintain a separate bank account or accounts in the name of the Fund or the Custodian, subject only to draft or order by the Sub-Custodian acting pursuant to the terms of a Sub-Custodian Contract or by the Custodian acting pursuant to this Agreement, and shall hold in such account or accounts, subject to the provisions hereof, all cash received by it from or for the account of the Fund, other than cash maintained by the Fund in a bank account established and used in accordance with Rule 17f-3 under the 1940 Act. Funds held by the Sub-Custodian for the Fund may be deposited by it to its credit as sub-custodian or to the Custodian's credit as custodian in the Banking Department of the Sub-Custodian or in such other banks or trust companies as it may in its discretion deem necessary or desirable; provided, however, that every such bank or trust company shall be qualified to act as a custodian under the 1940 Act and that each such bank or trust company and the funds to be deposited with each such bank or trust company shall be approved by vote of a majority of the Trustees of the Fund. Such funds shall be deposited by the Sub-Custodian or the Custodian in its capacity as sub-custodian or custodian, respectively, and shall be withdrawable by the Sub-Custodian or the Custodian only in that capacity. The Sub-Custodian shall be liable for actual losses incurred by the Fund attributable to any failure on the part of the Sub-Custodian to report accurate cash availability information with respect to the Fund's or the Custodian's bank accounts maintained by the Sub-Custodian or any of its agents. 3.5 Payments for Shares. The Custodian shall cause one or more Sub-Custodians to deposit into the Fund's account amounts received from the Transfer Agent of the Fund for shares of the Fund issued by the Fund and sold by its distributor. The Custodian will provide timely notification to the Fund of any receipt by the Sub-Custodian from the Transfer Agent of payments for shares of the Fund. 3.6 Availability of Federal Funds . Upon mutual agreement between the Fund and the Custodian, the Custodian shall cause one or more Sub-Custodians, upon the receipt of Proper Instructions, to make federal funds available to the Fund as of specified times agreed upon from time to time by the Fund and the Custodian with respect to amounts received by the Sub-Custodians for the purchase of shares of the Fund. 3.7 Collection of Income . The Custodian shall cause one or more Sub-Custodians to collect on a timely basis all income and other payments with respect to registered securities held hereunder, including securities held in a Securities System, to which the Fund shall be entitled either by law or pursuant to custom in the securities business, and shall collect on a timely basis all 5 income and other payments with respect to bearer securities if, on the date of payment by the issuer, such securities are held by the Sub-Custodian or agent thereof and shall credit such income, as collected, to the Fund's account. Without limiting the generality of the foregoing, the Custodian shall cause the Sub-Custodian to detach and present for payment all coupons and other income items requiring presentation as and when they become due and shall collect interest when due on securities held under the applicable Sub-Custodian Agreement. Arranging for the collection of income due the Fund on securities loaned pursuant to the provisions of Section 3.2.10 shall be the responsibility of the Fund. The Custodian will have no duty or responsibility in connection therewith, other than to provide the Fund with such information or data as may be necessary to assist the Fund in arranging for the timely delivery to the Sub-Custodian of the income to which the Fund is properly entitled. 3.8 Payment of Fund Monies . Upon receipt of Proper Instructions, which may be continuing instructions when deemed appropriate by the parties, the Custodian shall cause one or more Sub-Custodians to pay out monies of the Fund in the following cases only: 3.8.1 Upon the purchase of securities for the account of the Fund but only (a) against the delivery of such securities to the Sub-Custodian (or any bank, banking firm or trust company doing business in the United States or abroad which is qualified under the 1940 Act, as amended, to act as a custodian and has been designated by the Sub-Custodian as its agent for this purpose) or any Eligible Foreign Custodian or eligible securities depository and registered in the name of the Fund or in the name of a nominee of the Sub-Custodian, any Eligible Foreign Custodian or eligible securities depository referred to in Section 3.3 hereof or in proper form for transfer; provided, however, that the Sub-Custodian may cause monies of the Fund to be paid out prior to delivery of such securities if (i) in the Sub-Custodian's judgment, (A) payment prior to delivery is required by the terms of the instrument evidencing the security or (B) payment prior to delivery is the prevailing method of settling securities transactions between institutional investors in the applicable market and (ii) payment prior to delivery is in accordance with generally accepted trade practice and with any applicable governmental regulations and the rules of Securities Systems or other securities depositories and clearing agencies in the applicable market; the Custodian agrees, upon request, to advise the Fund of all pending transactions in which payment will be made prior to the receipt of securities in accordance with the provision to the foregoing sentence; (b) in the case of a purchase effected through a Securities System, in accordance with the conditions set forth in Section 3.13 hereof; or (c)(i) in the case of a repurchase agreement entered into between the Fund and the Sub-Custodian, another bank, or a broker-dealer against delivery of the securities either in certificate form or through an entry crediting the Sub-Custodian's account at the Federal Reserve Bank with such securities or (ii) in the case of a repurchase agreement entered into between the Fund and the Sub-Custodian, against delivery of a receipt evidencing purchase by the Fund of securities owned by the Sub-Custodian along with written evidence of the agreement by the Sub-Custodian to repurchase such securities from the 6 Fund; or (d) for transfer to a time deposit account of the Fund in any bank, whether domestic or foreign, which transfer may be effected prior to receipt of a confirmation of the deposit from the applicable bank or a financial intermediary; 3.8.2 In connection with conversion, exchange or surrender of securities owned by the Fund as set forth in Section 3.2 hereof; 3.8.3 For the redemption or repurchase of shares issued by the Fund as set forth in Section 3.10 hereof; 3.8.4 For the payment of any expense or liability incurred by the Fund, including but not limited to the following payments for the account of the Fund: interest, taxes, management, accounting, transfer agent and legal fees, including the Custodian's fee; and operating expenses of the Fund whether or not such expenses are to be in whole or part capitalized or treated as deferred expenses; 3.8.5 For the payment of any dividends or other distributions declared to shareholders of the Fund; 3.8.6 For transfer to another Sub-Custodian of the Fund; 3.8.7 For the payment of initial or variation margin to a futures commission merchant in connection with transactions in exchange-traded futures contracts or commodity options by the Fund, in accordance with Rule 17f-6 under the 1940 Act; and 3.8.8 For any other proper purpose, but only upon receipt of, in addition to Proper Instructions, a certified copy of a resolution of the Trustees or of the Executive Committee of the Fund signed by an officer of the Fund and certified by its Clerk or an Assistant Clerk, specifying the amount of such payment, setting forth the purpose for which such payment is to be made, declaring such purpose to be a proper purpose, and naming the person or persons to whom such payments is to be made. 3.9 Liability for Payment in Advance of Receipt of Securities Purchased . Except as otherwise provided in this Agreement, in any and every case where payment for purchase of securities for the account of the Fund is made by a Sub-Custodian in advance of receipt of the securities purchased in the absence of specific written instructions from the Fund to so pay in advance, the Custodian shall cause the Sub-Custodian to be absolutely liable to the Fund in the event any loss results to the Fund from the payment by the Sub-Custodian in advance of delivery of such securities. 3.10 Payments for Repurchase or Redemptions of Shares of the Fund . From such funds as may be available, the Custodian shall, upon receipt of Proper Instructions, cause one or more Sub-Custodians to make funds available for payment to a shareholder who has delivered to 7 the Transfer Agent a request for redemption or repurchase of shares of the Fund. In connection with the redemption or repurchase of shares of the Fund, the Custodian is authorized, upon receipt of Proper Instructions, to cause one or more Sub-Custodian, to wire funds to or through a commercial bank designated by the redeeming shareholder. In connection with the redemption or repurchase of shares of the Fund, the Custodian, upon receipt of Proper Instructions, shall cause one or more Sub-Custodians to honor checks drawn on the Sub-Custodian by a shareholder when presented to the Sub-Custodian in accordance with such procedures and controls as are mutually agreed upon from time to time among the Fund, the Custodian and the Sub-Custodian. 3.11 Appointment of Agents with respect to U.S. Assets. With respect to Fund assets maintained in the United States, the Custodian may permit any Sub-Custodian at any time or times in its discretion to appoint (and may at any time remove) any other bank or trust company which is itself qualified under the 1940 Act to act as a custodian, as its agent to carry out such of the provisions of this Section 3 as the Sub-Custodian may from time to time direct; provided, however, that the appointment of any agent shall not relieve the Custodian or any Sub-Custodian of its responsibilities or liabilities hereunder and provided that any such agent shall have been approved by vote of the Trustees of the Fund. The agents which the Fund and the Custodian have approved to date are set forth in Schedule B hereto. Any Sub-Custodian Agreement shall provide that the engagement by the Sub-Custodian of one or more agents shall not relieve the Sub-Custodian of its responsibilities or liabilities thereunder. 3.11A Appointment of Foreign Custody Manager. Pursuant to Rule 17f-5 under the 1940 Act, the Funds Trustees appoint the Custodian as foreign custody manager and delegate to the Custodian, and the Custodian accepts such delegation and agrees to perform, the duties set forth below concerning the safekeeping of the Fund's assets in each of the countries set forth in Schedule B-1, as may be amended from time to time by the Fund and the Custodian. The Custodian agrees to exercise reasonable care, prudence and diligence such as a person having responsibility for the safekeeping of the Funds foreign assets would exercise. The Fund acknowledges that advance notice may be required before the Custodian shall be able to perform its duties with respect to a country added to Schedule B-1 (such advance notice to be reasonable in light of the specific facts and circumstances attendant to performance of duties in such country). The Custodian may at any time and from time to time appoint, at its own cost and expense, as a sub-foreign custody manager any Sub-Custodian that meets the requirements of the 1940 Act and the rules and regulations thereunder to act as a foreign custody manager, provided that the Fund shall have approved the delegation of responsibilities to such Sub-Custodian as sub-foreign custody manager, and the Custodian gives prompt notice to the Fund of any such appointment. The Custodian or Sub-Custodian, as the case may be, is authorized to take such actions on behalf of or in the name of the Fund as are reasonably required to discharge its duties, which are as follows: 3.11A. 1 The Custodian shall cause the Sub-Custodian to place and maintain the Fund's assets with a custodian; provided that (i) each custodian is either an eligible foreign custodian, as defined in subparagraph (a)(1) of Rule 17f-5 or a bank eligible to serve as a custodian under Section 17(f) of the 1940 Act (Eligible Foreign Custodian); and (ii) the Sub-Custodian shall have determined that the Fund's assets will be subject to reasonable care, based on the standards applicable to custodians in the relevant market, after 8 considering all factors relevant to the safekeeping of such assets, including, without limitation, those factors set forth in clauses (i) through (iv) of subparagraph (c)(1) of Rule 17f-5. 3.11A. 2 The foreign custody arrangements are governed by a written contract that the Sub-Custodian has determined will provide reasonable care for the Funds assets based on those factors set forth in clauses (i) through (iv) of subparagraph (c)(1) of Rule 17f-5, which contract shall include the provisions required by clause (i) of subparagraph (c)(2) of Rule 17f-5, or in lieu of any or all of such provisions, the contract may contain such other provisions that the Sub-Custodian determines will provide, in their entirety, the same or a greater level of care and protection for the Fund's assets as the provisions set forth in such clause, in their entirety. 3.11A. 3 The Sub-Custodian shall have established a system to monitor at reasonable intervals (but at least annually) the appropriateness of maintaining the Fund's assets with each Eligible Foreign Custodian selected hereunder. The Sub-Custodian shall monitor the continuing appropriateness of placement of the Fund's assets in accordance with the criteria set forth above. The Sub-Custodian shall monitor the continuing performance of the contract governing the Fund's arrangements in accordance with the criteria set forth above. 3.11A. 4 The Custodian shall provide to the Fund's Trustees at least annually, and more frequently if requested by the Fund, written reports specifying placement of the Fund's assets with each Eligible Foreign Custodian selected hereunder, and shall promptly report as to any material changes to the Funds foreign custody arrangements. 3.11A. 5 If an arrangement with a specific Eligible Foreign Custodian selected hereunder no longer meets the requirements of this Agreement, the Sub-Custodian shall withdraw the Fund's assets from the non-complying arrangement as soon as reasonably practicable; provided , however, that if in the reasonable judgement of the Sub-Custodian, such withdrawal would require liquidation of any of the Fund's assets or would materially impair the liquidity, value or other investment characteristics of the Fund's assets, it shall be the duty of the Sub-Custodian to provide the Funds investment manager information regarding the particular circumstances and to act only in accordance with Proper Instructions with respect to such liquidation or other withdrawal. If a specific Eligible Foreign Custodian fails to perform any of its obligations under the terms and conditions of the applicable contract, the Sub-Custodian shall use its best efforts to cause such Eligible Foreign Custodian to perform such obligations. If the Sub-Custodian is unable to cause such Eligible Foreign Custodian to perform fully its obligations thereunder, the Sub-Custodian shall terminate such Eligible Foreign 9 Custodian and, if necessary or desirable, appoint another Eligible Foreign Custodian. At the written request of the Fund, the Custodian shall cause the Sub-Custodian to terminate any Eligible Foreign Custodian in accordance with the termination provisions under the applicable contract. 3.11A. 6 Notwithstanding the foregoing provisions, the Fund, acting through its Trustees, its investment manager or its other authorized representative, may direct the Custodian (and, in turn, the Custodian may direct the Sub-Custodian) to place and maintain the Fund's assets with a particular Eligible Foreign Custodian. In such event, the Custodian and, as applicable, the Sub-Custodian shall be entitled to rely on any such instruction as a Proper Instruction under the terms of the Custodian Agreement and the Sub-Custodian Agreement, respectively, and shall have no duties under this Section with respect to such arrangement save those that it may undertake specifically in writing with respect to each particular instance. 3.11B Deposit of Fund Assets in Foreign Securities Depositories . The Custodian may permit any Sub-Custodian to deposit and/or maintain non-U.S. investments of the Fund in any non-U.S. Securities Depository provided such Securities Depository meets the requirements of an "eligible securities depository" under Rule 17f-7 under the 1940 Act, or any successor rule or regulation, or which by order of the Securities and Exchange Commission is exempted therefrom. Prior to the placement of any assets of the Fund with a non-U.S. Securities Depository, the Sub-Custodian: (a) shall provide to the Funds investment manager an assessment of the custody risks associated with maintaining assets with such Securities Depository; and (b) shall have established a system to monitor the custody risks associated with maintaining assets with such Securities Depository. The Sub-Custodian shall monitor such risks on a continuing basis and promptly notify the Funds investment manager of any material changes in such risk. If an arrangement with a non-U.S. Securities Depository with which the assets of the Fund are maintained hereunder no longer meets the requirements of this Agreement, the Sub-Custodian shall withdraw the Funds assets from the non-complying arrangement as soon as reasonably practicable; provided , however, that if in the reasonable judgement of the Sub-Custodian, such withdrawal would require liquidation of any of the Funds assets or would materially impair the liquidity, value or other investment characteristics of the Funds assets, it shall be the duty of the Sub-Custodian to provide the Funds investment manager with information regarding the particular circumstances and to act only in accordance with Proper Instructions with respect to such liquidation or other withdrawal. In performing its duties under this subsection, the Sub-Custodian shall use reasonable care, prudence and diligence. The Sub-Custodian may rely on such reasonable sources of information as may be available including but not limited to: (i) published ratings; (ii) information supplied by a subcustodian that is a participant in such Securities Depository; (iii) industry surveys or publications; (iv) information supplied by the depository itself, by its auditors (internal or external) or by the relevant Foreign Financial Regulatory Authority. It is acknowledged that information procured through some or all of these sources may not be independently verifiable by the Sub-Custodian and that direct access to Securities Depositories is limited under most circumstances. Accordingly, the Sub-Custodian shall not be responsible for errors or omissions in its duties hereunder provided that it has performed its monitoring and assessment duties with reasonable 10 care. The risk assessment shall be provided to the Funds investment manager by such means as the Sub-Custodian shall reasonably establish. Notice of material change in such assessment may be provided by the Sub-Custodian in the manner established as customary for transmission of material market information. 3.12 Deposit of Fund Assets in Securities Systems . The Custodian may permit any Sub-Custodian to deposit and/or maintain securities owned by the Fund in a clearing agency registered with the Securities and Exchange Commission under Section 17A of the Securities Exchange Act of 1934, which acts as a securities depository, or in the book-entry system authorized by the U.S.
